Citation Nr: 0835916	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  07-04 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active service from October 1983 to September 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a  
February 2006 rating decision of the St. Paul, Minnesota 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  Right ear hearing loss was demonstrated on examination 
for enlistment into service, and has not been shown by 
competent clinical evidence of record to have increased in 
service.

2.  There is no competent medical nexus evidence of record 
indicating the veteran's left ear hearing loss, initially 
demonstrated years after service, is causally or 
etiologically related to his service in the military.

3.  There is no competent medical nexus evidence of record 
indicating the veteran's tinnitus, initially demonstrated 
years after service, is causally or etiologically related to 
his service in the military.


CONCLUSIONS OF LAW

1.  Pre-existing right ear hearing loss was not aggravated 
by, active service, and may not be presumed to have been so 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 
3.303, 3.304, 3.307, 3.309 (2007).

2.  Left ear hearing loss was not incurred in, or aggravated 
by, active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.307, 3.309 (2007).

3.  Tinnitus was not incurred in, or aggravated by, active 
service, nor may it be presumed (as an organic disease of the 
nervous system) to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter dated in December 2005 from 
the agency of original jurisdiction (AOJ) to the appellant.  
This letter informed the appellant of what evidence was 
required to substantiate his claims for service connection.  
This letter also informed him of his and VA's respective 
duties for obtaining evidence. 

The VCAA notice letter failed to discuss the law pertaining 
to the assignment of a disability evaluation and an effective 
date in compliance with Dingess/Hartman.  The Board finds 
that this omission is not prejudicial because the 
preponderance of the evidence is against the claims for 
service connection and no disability rating or effective date 
will be assigned.  Additionally, the Board notes that the 
veteran was provided with an explanation of the law 
pertaining to the assignment of a disability rating and an 
effective date in the January 2007 statement of the case 
(SOC).  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, i.e., 
the RO, the Board must consider whether the veteran has been 
prejudiced thereby).  See also Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (a remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  As 
such, there was no defect with respect to timing of the VCAA 
notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA post-
service treatment and examinations.  Additionally, the claims 
file contains the veteran's own statements in support of his 
claims.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record for the time period at issue but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Hearing loss and tinnitus, as organic diseases of the nervous 
system, will be presumed to have been incurred or aggravated 
in service if manifested to a compensable degree within one 
year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by 
probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  

The determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385, 
which states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385 (2007).

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a); see Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306.  Temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms is 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306- 07 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus, so they must be denied.  38 C.F.R. 
§ 3.102.  

The veteran underwent audiometric examination on examination 
for enlistment into service, in February 1983.  The reported 
findings were:

HERTZ
500
1000
2000
3000
4000
Right
25
25
25
20
0
Left
15
10
10
5
0

As noted in Hensley, audiometric findings above 20 decibels 
at a relevant Hertz level indicate some form of hearing loss.  
As the veteran's right ear hearing threshold was shown to 
exceed 20 decibels at 500, 1000, and 2000 Hertz, right ear 
hearing loss was demonstrated on examination for induction 
into service, and the presumption of soundness on induction 
does not attach as to right ear hearing loss.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2007).  The law 
further provides that, if a pre- existing disorder is noted 
upon entry into service, the veteran cannot bring a claim for 
service incurrence for that disorder, but the veteran may 
bring a claim for service-connected aggravation of that 
disorder.  In that case, the provisions of 38 U.S.C.A § 1153 
(West 2002) and 38 C.F.R. § 3.306 (2007) apply, and the 
burden falls on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  
Neither left ear hearing loss, nor tinnitus, was complained 
of or demonstrated on the enlistment examination in February 
1983.  As such, the presumption of soundness attaches as to 
left ear hearing loss and tinnitus.

The Board concedes that the veteran was exposed to acoustic 
trauma in service, as consistent with the circumstances of 
his service, as he received a Rifle Expert M16 badge and his 
specialty was hydraulics mechanic.  38 U.S.C.A. § 1154(a) 
(West 2002).  However, the veteran's service medical records 
are entirely negative for any complaint, treatment, or 
diagnosis of hearing loss or tinnitus.  The veteran did not 
report any complaints referable to his ears in the manner now 
alleged (i.e., hearing loss or ringing of the ears), 
including during his military separation examination.  
Likewise, the veteran's separation examination report shows 
that he underwent audiometric hearing evaluation at that time 
and again had normal left ear hearing.  His right ear hearing 
was either improved, normal or unchanged at all relevant 
Hertz.  The reported findings were:

HERTZ
500
1000
2000
3000
4000
Right
20
20
25
15
15
Left
15
20
10
15
15

This is probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incident in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  It stands to reason that, if 
he indeed had any problems with his hearing or tinnitus at 
his discharge from service, then he would have at least 
mentioned this during his military examination.  See 
38 C.F.R. § 3.303(a) (service connection requires that the 
facts "affirmatively [show] inception or aggravation . . . 
.").

There also is no objective evidence of tinnitus, left ear 
hearing loss, or increased right ear hearing loss during the 
years immediately following the veteran's discharge from 
active military service.  In fact, the evidence of record 
does not contain any demonstration of left ear hearing loss, 
or increased right ear hearing loss, subsequent to service 
until his first occupational audiological evaluation in May 
2001, nearly 14 years after his discharge from service.  The 
veteran denied having ringing in his ears at that time.  The 
clinical evidence demonstrates that the veteran initially 
reported having ringing in his ears on occupational 
audiological evaluation in July 2005, nearly 18 years after 
service.  See Savage, supra (requiring medical evidence of 
chronicity and continuity of symptomatology).  The Board 
notes that, in the absence of demonstration of continuity of 
symptomatology, or a competent nexus opinion, the initial 
demonstration of current disability, or increase in 
disability, years after service is too remote from service to 
be reasonably related to service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  In May 2001

Although the Board concedes that the veteran was exposed to 
acoustic trauma in service, and according to the findings of 
the May 2001 and subsequent private occupational audiology 
examinations, the veteran has tinnitus and sufficient 
bilateral hearing loss to meet the threshold minimum 
requirements of 38 C.F.R. § 3.385 to be considered an actual 
hearing loss disability for VA purposes, there is no 
persuasive medical nexus evidence of record indicating or 
otherwise suggesting that his bilateral hearing loss and 
tinnitus were incurred or aggravated during his military 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
See also 38 C.F.R. § 3.385.  Significantly, the veteran's 
treating providers, who performed the post-service 2001 and 
2005 audiological evaluations, have not associated the 
veteran's hearing loss with his history of noise exposure 
while in the military.  See Mercado-Martinez v. West, 11 Vet. 
App. 415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).  

As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine whether his 
pre-existing right ear hearing loss was chronically 
aggravated in service, or the cause of his left ear hearing 
loss disability and tinnitus.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 
Vet. App. at 495-498.  Because of this, his allegations, 
alone, have no probative value without medical evidence 
substantiating them.  In view of the foregoing, the Board 
finds that the preponderance of the evidence is against his 
claims, the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


